Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                            CASE NO. 1:18-cv-24227-CMA

  JASON MILLER,

            Plaintiff,

              v.

  GIZMODO MEDIA GROUP, LLC,
  a Delaware Corporation, KATHERINE
  KRUEGER, individually, and
  WILL MENAKER, individually,

        Defendants.
  _____________________________________/

       PLAINTIFF’S MOTION FOR LEAVE TO AMEND OR SUPPLEMENT SWORD
        AND SHIELD OBJECTIONS OR, ALTERNATIVELY, TO FILE SURREPLY
     TO ARGUMENT AND EVIDENCE REGARDING DEFENDANTS’ “GOOD FAITH”




  {BC00248906:1}
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 2 of 9



            Plaintiff, Jason Miller, by counsel and pursuant to Local Rule 7.1(c), respectfully moves
  for leave of Court to amend or supplement his timely sword and shield objections [Doc. 171,
  ¶¶ 62, 79, 96; Doc. 172, pp. 22-23; Doc. 175, ¶ 13] to summary judgment evidence and
  arguments offered by Gizmodo Defendants concerning their “good faith” belief in the lawfulness
  of publishing their Article and the Supplement. Alternatively, Miller respectfully seeks leave to
  file a surreply to Gizmodo Defendants’ Reply in Support of Motion for Summary Judgment
  [Doc. 177] to more fully brief his sword and shield objections. In support, Miller states as
  follows:
                                              Introduction
            Gizmodo Defendants are seeking summary judgment on actual malice, the fair reporting
  privilege, and whether the Article is defamatory [Doc. 155], and also opposing Miller’s motion
  for partial summary judgment on falsity [Doc. 169], based on the contention they believed the
  Supplement was not sealed and the facts asserted in the Supplement were “credible.” [Doc. 155,
  pp. 17-21; Doc. 156, ¶¶ 62, 79, 96-97; Doc. 178, ¶ 98; Doc. 177, pp. 1, 4, 9 n. 10; Doc. 170,
  ¶ 13; Doc. 169, p. 3] In response, Miller objected, asked to strike, and asked the Court to refuse
  to consider Gizmodo Defendants’ professed “good faith” based on the sword and shield doctrine.
  [Doc. 172, pp. 22-23, n. 32; Doc. 171, ¶¶ 62, 79, 96-97] Miller’s sword and shield objections
  were timely raised and remain pending in connection with the parties’ summary judgment
  motions.
            Miller’s counsel also (albeit mistakenly) believed they could independently raise the
  sword and shield issue through a motion filed under Rule 37. [See Doc. 179] Miller’s’ counsel
  thought Rule 37 was an appropriate procedural mechanism for an independent motion because
  the deadline for similar motions (i.e., motions in limine) had not yet passed under the Amended
  Scheduling Order [See Doc. 101] and Gizmodo Defendants did not try to use evidence of their
  supposed “good faith” until they filed their summary judgment motion on the same day as the
  deadline for filing pretrial motions. The Court denied Miller’s Rule 37 motion as procedurally
  improper and an untimely pretrial motion under the Amended Scheduling Order [Doc. 181].
            Miller understands the Court’s decision and appreciates the importance of the procedures
  and deadlines established in the Federal Rules, Local Rules and Amended Scheduling Order.
  Miller’s counsel was not ignoring these deadlines when they filed the Rule 37 motion. Rather,
  having already raised sword and shield objections in opposing Gizmodo Defendants’ summary



  {BC00248906:1}                                    1
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 3 of 9



  judgment motion and genuinely believing the Rule 37 motion was a timely and procedurally
  proper mechanism to use under the circumstances, Miller’s counsel thought they had a basis to
  file the Rule 37 motion on July 18, 2019. Candidly, responding to Gizmodo Defendants’ Motion
  for Summary Judgment [Doc. 155], Statement of Material Facts [Doc. 156], and Motion to Strike
  [Doc. 161] within the 14 days permitted under Local Rule 7.1 was a daunting task, given the
  complexity of the legal issues involved1 and extensive facts2 cited in support, as well as the page
  limitations. Miller’s counsel could have done a better job explaining the sword and shield
  objection, as they did in the Rule 37 motion [Doc. 179].
            Miller believes the additional cases and background facts cited in Doc. 179 concerning
  the sword and shield issue are important given the case-dispositive nature of Gizmodo
  Defendants’ motion. Thus, he respectfully requests leave of Court under Rule 7.1(c) to amend or
  supplement his existing objections [Doc. 171, ¶¶ 62, 79, 96; Doc. 175, ¶ 13], or to file a surreply.
  Regardless of whether this Motion seeking leave is granted, Miller’s timely sword and shield
  objections will have to be resolved. Miller believes the additional case law and background
  materials he seeks leave to include in the record will assist the Court in making that decision.
  Given what is at stake, and consistent with fundamental fairness and the interests of justice,
  Miller believes it is within the Court’s broad discretion to grant him leave to amend or
  supplement his sword and shield objections before summary judgment is decided.
                                       Procedural Background
            On June 27, 2019 (the same day pre-trial motions were due under the Court’s Amended
  Scheduling Order [Doc. 101]), Gizmodo Defendants moved for summary judgment on the fair
  reporting privilege, whether the Article is defamatory, and actual malice. Among other things,
  they argued Miller cannot establish actual malice because they had a good faith belief the
  accusations in the Supplement were “credible,” and also argued they had a good faith belief the


  1
    The legal issues raised in Gizmodo Defendants’ summary judgment motion [Doc. 155] are
  nuanced and complex. Gizmodo Defendants cited over 70 cases in their summary judgment
  motion (excluding its incorporated citations to case law in prior filings), all of which had to be
  analyzed, keycited, and distinguished or addressed through follow-up research to prepare
  Miller’s response in opposition.
  2
    Gizmodo Defendants primarily based their Statement of Facts [Doc. 156] on newly executed
  declarations from their witnesses, including Krueger’s 105 paragraph declaration [Doc. 157] and
  supporting exhibits, portions of which conflict with her deposition testimony on several key
  issues.


  {BC00248906:1}                                   2
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 4 of 9



  Supplement was not sealed (see Doc. 155, pp. 17-21). Their Statement of Material Facts include
  assertions of this good faith belief, citing primarily to their own recently-executed declarations.
  [Doc. 156, ¶¶ 62, 79, 96-97]
            On July 11, 2019, Miller filed his Response [Doc. 172] and Statement of Disputed
  Material Facts [Doc. 171] in opposition to Gizmodo Defendants’ motion for summary judgment.
  In his Statement of Disputed Material Facts, Miller raised timely objections to the evidence
  offered by Gizmodo Defendants concerning their alleged good faith. [Doc. 171, ¶¶ 62, 79, 96]
  In his Response, Miller argued Gizmodo Defendants’ self-serving belief the Supplement was
  credible should be rejected because that belief was reached collectively in a privileged context
  Gizmodo Defendants refused to disclose, and they cannot use the privilege as a sword and a
  shield.     [Doc. 172, pp. 22-23; citing to Doc. 171, ¶¶ 62, 79, 96]       Miller cited testimony
  demonstrating that Gizmodo Defendants’ decision about the “credibility” of the accusations in
  the Supplement and whether it was sealed was reached collectively in a privileged context.
  [Doc. 171, ¶¶ 62, 79, 96] Miller also cited testimony revealing Gizmodo Defendants were
  instructed by counsel to use the term “credible” to describe the Supplement. [Id., ¶ 96]
            In support of his objection and argument that Gizmodo Defendants’ self-serving
  statements about their belief in the credibility of the Supplement should be rejected based on the
  sword and shield doctrine, Miller cited to his Memorandum of Law on Shield Law [Doc. 106].
  See Doc. 171, pp. 22-23, n. 31, 32, 33 (citing to Doc. 106, p. 15). On page 15 of Miller’s
  Memorandum of Law on Shield Law, he explained that “Courts have denied summary judgment
  and precluded media defendants from contesting actual malice when they refuse to provide the
  plaintiff discovery associated with their source and the efforts they made to investigate the truth
  of allegedly defamatory statements.” Miller cited Greenberg v. CBS, Inc., 69 A.D.2d 693, 708-
  09, 419 N.Y.S.2d 988 (1979), as well as several other cases3 in support of this argument. See
  Doc. 106, p. 15.
            In their Reply [Doc. 177] to Miller’s summary judgment Response, Gizmodo Defendants
  reiterated their contention that no one had doubts about the truth of the Supplement, and all
  believed the Supplement was “credible.”       [Doc. 177, pp. 4, 9, 10]      In support, Gizmodo


  3
   Capuano v. Outlet Co., 579 A.2d 469, 475-77 (R.I. 1990); Collins v. Troy Pub. Co., Inc., 213
  A.D.2d 879, 880-81, 623 N.Y.S.2d 663 (1995); Cape Publications, Inc. v. Bridges, 387 So.2d
  436, 439 (Fla. 5th DCA 1980); Herbert v. Lando, 441 U.S. 152, 170 (1979).


  {BC00248906:1}                                  3
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 5 of 9



  Defendants cited to the same paragraphs of their Statement of Facts [Doc. 156] to which Miller
  objected [Doc. 171, ¶¶ 62, 79, 96]. In a footnote in their Reply [Doc. 177, p. 9, n. 10], Gizmodo
  Defendants also argued “Miller’s privilege argument finds no support in the record.” However,
  Gizmodo Defendants did not dispute or object to Miller’s evidence that they collectively
  discussed and decided the Supplement was “credible” and was not sealed in the context of a
  privileged discussion with counsel which they refused to disclose. In fact, Gizmodo Defendants
  did not object to or dispute the evidence cited in Paragraphs 62, 79, or 96 of Miller’s Statement
  of Disputed Material Facts. [See Doc. 178]
            Gizmodo Defendants also asserted their supposed “good faith” belief in the credibility of
  the Supplement in their Opposition [Doc. 169, p. 3] to Miller’s Motion for Partial Summary
  Judgment on Falsity. In their Counterstatement of Facts in Support of their Opposition to
  Miller’s summary judgment motion [Doc. 170], Gizmodo Defendants asserted Krueger testified
  she found the Supplement credible [Doc. 170, ¶ 13]. In his Objection and Reply to Gizmodo
  Defendants’ Counterstatement [Doc. 175], Miller timely objected and stated the “assertion
  Krueger found the Supplement ‘credible’ should be disregarded based on the sword and shield
  doctrine, as set forth in Miller’s Motion for Sanctions filed contemporaneously herewith,”
  [Doc. 175, ¶ 13 (emphasis added)]; which was a reference to Miller’s Rule 37 motion
  [Doc. 179]. As noted above, the Court denied Miller’s referenced Rule 37 motion on procedural
  grounds [Doc. 181]. However, the arguments and facts raised in Doc. 179 should be considered
  a part of Miller’s sword and shield objection raised in Doc. 175, even though the Rule 37 motion
  itself was denied.
  I.        Requested Relief
            Miller seeks leave of court under Rule 7.1(c) to amend or supplement his pending, timely
  sword and shield objections with the additional case law and background materials cited in his
  Rule 37 motion [Doc. 179]. This could be accomplished through leave to file an amended
  Statement of Disputed Facts [Doc. 171] or a Supplement to paragraphs 62, 79, and 96 thereof. It
  also could be accomplished by granting Miller leave to file a surreply to address Gizmodo
  Defendants’ assertion in their Reply [Doc. 177, p. 9, n. 10] that Miller’s privilege argument is
  “bizarre,” “false,” and “finds no support in the record.” Miller does not seek to open the door to
  extensive additional briefing on the sword and shield issue or delay the Court’s decision on
  pending summary judgment motions.             As set forth below, he seeks leave to provide



  {BC00248906:1}                                    4
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 6 of 9



  (1) additional case cites with brief parenthetical summaries of each case, and (2) a brief overview
  of additional background facts to provide some additional context for Gizmodo Defendants’
  assertion of privilege in discovery.
  II.       Basis for Relief
            Miller acknowledges that leave to amend, supplement, and file a surreply is discretionary,
  typically limited to situations where new arguments are raised in a reply, and should not be used
  to argue issues that could have been raised before. Miccosukee Tribe of Indians of Fla. v. U.S.,
  103 F.Supp.3d 1314, 1325n. 6 (S.D. Fla. 2015) (citing First Specialty Ins. Corp. v. 633 Partners
  Ltd., 300 Fed.Appx. 777, 788 (11th Cir. 2008). However, the overriding guidance on whether to
  grant leave in these types of situations is “when a valid reason for such additional briefing
  exists.” Id.
            Here, Miller timely raised the sword and shield doctrine in his Opposition to Gizmodo
  Defendants’ summary judgment motion and in his Reply (including its reference to Doc. 179).
  Miller recognizes the additional cases and background facts he seeks permission to add to his
  objections or in a surreply were available at the time he filed his initial sword and shield
  objections. Girard v. Aztec RV Resort, Inc., 2011 U.S. Dist. LEXIS 105855 (S.D. Fla. Sept. 16,
  2011) (cited by Gizmodo Defendants at Doc. 182, p. 3).            However, Miller believes these
  materials will assist the Court in resolving the sword and shield issue because they provide a
  more thorough legal framework and factual context for the decision the Court must already
  make. Respectfully, this seems to qualify as a “valid reason” to grant leave.
            At the same time, Miller appreciates the Court may not need these additional materials to
  decide the sword and shield objection. Her Honor obviously is familiar with the sword and
  shield doctrine (i.e., Pena v. Handy Wash, Inc., 114 F.Supp.3d 1239, 1245 (S.D. Fla. 2015)) and
  proactively identifies and analyzes issues independently of the parties’ briefings in reaching
  decisions (i.e., the inferential hearsay problem raised in Pena, 114 F.Supp.3d at 1243). Miller is
  by no means presuming or suggesting the Court will or should research the sword and shield
  issue on its own. Miller is merely acknowledging that his request for leave to provide these
  additional materials depends on whether the Court deems it necessary, as well as appropriate.
  III.      Nature of Proposed Amendment, Supplemental Filing or Surreply
            Gizmodo Defendants have already pointed out [Doc. 182, p. 2] it would be inappropriate
  for Miller to attach a copy of a proposed amended or supplemental objection or surreply to this



  {BC00248906:1}                                    5
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 7 of 9



  motion for leave before obtaining leave of court. Fees v. Zarco, 2017 WL 7345739, *1 (S.D.
  Fla. Oct. 3, 2017). Although Local Rule 15.1 requires the attachment of the original of a
  proposed amendment to a motion to amend a “pleading,” Miller does not seek to amend a
  “pleading.” Miller does believe, however, he needs to explain what he proposes to file if leave is
  granted.
            If leave is granted, Miller’s preference would be to file an amendment or supplement to
  paragraphs 62, 79, 96 of his Objection/Disputed Statement of Facts [Doc. 171] to add the
  following at the end of each paragraph:
            Between 4:55 p.m. and 7:59 p.m. on September 21, 2018, Krueger, Chan,
            Marchman, and Mirkinson exchanged several e-mails with Gizmodo’s in-house
            counsel, Lynn Oberlander, concerning whether to publish the Article. [See
            Doc. 179, Exhibit 1 (Gizmodo 00049-50, 52-67)] In addition to these e-mails, at
            approximately 5:07 p.m. on September 21, 2018, Krueger, Chan, Marchman, and
            Mirkinson had a phone conference with their in-house counsel. [Id. (Gizmodo-
            00052-53)] During the course of the privileged phone call, Gizmodo Defendants
            discussed the credibility of the allegations in the Supplement, whether the
            Supplement was sealed, and the impact of Miller’s Notice of Confidential
            Information on the sealing issue. [Doc. 171, ¶¶ 61, 79] Gizmodo Defendants
            reached a collective decision about the credibility of the Supplement, as reflected
            by Mirkinson’s and Chan’s acknowledgement that “we” made the credibility
            determination [See Doc. 179, Exhibit 3 (Mirkinson Depo. pp. 59, 77-78) (“We
            found the document to be a credible document.”); Doc. 171, ¶ 79 (“We believed it
            was credible…”)]; and Marchman’s testimony that he only discussed his thoughts
            on the credibility of the accusations in the privileged context]. [Doc. 171, ¶ 79]

            In response to Miller’s Interrogatories seeking the details about Gizmodo
            Defendants’ internal conversations about the Supplement and its content before
            they were published (Interrog. No. 1), Gizmodo objected based on the attorney-
            client privilege and shield law. (See Doc. 179, Exhibit 7) In response to Miller’s
            First Request for Production, which sought Gizmodo’s internal discussions prior
            to publishing the Supplement (Req. No. 19), and any documents upon which
            Gizmodo’s affirmative defenses are based (Req. No. 27), Gizmodo Defendants
            also objected based on privilege. (See Doc. 179, Exhibit 8) Gizmodo Defendants
            only produced redacted versions of e-mails with their in-house counsel prior to
            publication. (See Doc. 179, Exhibit 9) Gizmodo Defendants served privilege
            logs asserting the attorney-client privilege over the redacted portions of these
            September 21, 2018 e-mails. (See Doc. 179, Exhibit 10) At their depositions,
            Gizmodo Defendants also objected and refused to answer questions about their
            communications with counsel based on privilege. [Doc. 171, ¶¶ 62, 79]

            Based on the sword and a shield doctrine, motions seeking summary judgment on
            actual malice should be denied where defendants refuse to disclose privileged



  {BC00248906:1}                                    6
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 8 of 9



            information while simultaneously professing a “good faith” belief in the
            appropriateness of publication. In re. Mongelluzzi, 568 B.R. 702, 710 (Bankr.
            M.D. Fla. 2017) (“The ‘at issue’ doctrine rests on the principle of fairness and
            stems from the premise that the attorney-client privilege cannot be used as both a
            sword and a shield.”) Pena v. Handy Wash, Inc., 114 F.Supp.3d 1239, 1243-45
            (S.D. Fla. 2015) (the attorney-client privilege cannot be used as a sword and a
            shield where a defendant claims good faith but refuses to disclose their privileged
            communications with counsel; also recognized the “inferential hearsay” problem
            the refusal to disclose privileged communications presents); Greenberg v. CBS,
            Inc., 69 A.D.2d 693, 708-709 (1979) [already cited by Miller] (defendants
            correctly were denied summary judgment on actual malice because they asserted
            the Shield Law to prevent discovery into their sources and controlled their defense
            – if they chose to fully disclose their investigation, no limitation of the defense
            would occur); Maar v. Beall’s, Inc., 237 F.Supp.3d 1336, 1339-40 (S.D. Fla.
            2017) (same); Collins v. Troy Publishing Co., Inc., 213 A.D.2d 879, 881 (1995)
            (summary judgment was improper because, by attempting to rely on confidential
            information withheld from the plaintiff to prove they acted without malice, the
            defendants deprived the plaintiff of access to valuable material evidence); U.S. v.
            Bilzerian, 926 F.2d 1285, 1292-93 (2d Cir. 1991) (defendant’s own testimony as
            to “good faith” opens the door to otherwise privileged communications, and if
            defendant wants to maintain the privilege they are still free to deny intent without
            asserting good faith or argue good faith defense by means of opening and closing
            statements and by examining witnesses); Stern v. O’Quinn, 253 F.R.D. 663, 676
            (S.D. Fla. 2008) (citing Bilzerian) (same); Maplewood Partners, L.P. v. Indian
            Harbor Insurance Co., 295 F.R.D. 550 (S.D. Fla. 2013) (same); Columbia
            Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186,
            1196 (9th Cir. 2001) (same); Aspex Eyewear, Inc. v. E'Lite Optik, Inc., 276 F.
            Supp. 2d 1084, 1092–93 (D. Nev. 2003) (Counsel for the opposing party should
            not be able to act as the gatekeeper to determine what information their adversary
            is entitled to have. As the court noted in Chiron Corp. v. Genentech, 179
            F.Supp.2d 1182, 1186, parties should not be able to selectively disclose privileged
            communications they consider helpful while claiming privilege on damaging
            communications relating to the same subject); Arista Records LLC v. Lime Group
            LLC, 06 CV 5936 KMW, 2011 WL 1642434, at *2 (S.D.N.Y. Apr. 20, 2011)
            (sword and shield doctrine precluded evidence of good faith because the advice of
            counsel “played a substantial and significant role in formulating actions taken by
            [the defendant]”).

            If the Court is inclined to grant the relief requested herein, but not in the form of an
  amendment or supplement to paragraphs 62, 79, and 96 of Miller’s Statement of Disputed Facts
  [Doc. 171], Miller respectfully requests leave to file a surreply to Gizmodo Defendants’ Reply
  [Doc. 177], setting forth the additional case law and facts concerning the sword and shield issue
  in substantially the same form as Doc. 179, which Miller already incorporated by reference into
  his Objection and Reply [Doc. 175, ¶ 13].


  {BC00248906:1}                                     7
Case 1:18-cv-24227-CMA Document 185 Entered on FLSD Docket 07/29/2019 Page 9 of 9



                                          CONCLUSION
            For the reasons set forth above, Miller respectfully requests leave to: (1) amend his
  Objection [Doc. 171, ¶¶ 62, 79, 96] to evidence offered by Gizmodo Defendants in support of
  summary judgment on actual malice based on their “good faith” defense to Miller’s defamation
  claim; or, alternatively, (2) file a surreply to Gizmodo Defendants’ Reply in Support of Motion
  for Summary Judgment [Doc. 177] in substantially the same form as his Rule 37 motion [Doc.
  179] (which was already incorporated by reference into Doc. 175, ¶ 13).

                            LOCAL RULE 7.1(a)(3) CERTIFICATION
            In accordance with S.D. Fla. L.R. 7.1(a)(3), Plaintiff’s counsel conferred with
  Defendants’ counsel, and Defendants oppose the relief requested in this motion.

  Dated: July 29, 2019.                        Respectfully submitted,

                                               /s/ Shane B. Vogt
                                               Kenneth G. Turkel – FBN 867233
                                               E-mail: kturkel@bajocuva.com
                                               Shane B. Vogt – FBN 257620
                                               E-mail: svogt@bajocuva.com
                                               BAJO | CUVA | COHEN | TURKEL
                                               100 North Tampa Street, Suite 1900
                                               Tampa, Florida 33602
                                               Tel: (813) 443-2199
                                               Fax: (813) 443-2193
                                               Attorneys for Plaintiff



                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on July 29, 2019, the foregoing document was filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                               /s/ Shane B. Vogt
                                               Attorney




  {BC00248906:1}                                  8
